1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                      EASTERN DISTRICT OF CALIFORNIA

8

9     PETER FUGAWA,                                               Case No. 11-cv-00966-LJO-SKO (PC)
10                           Plaintiff,
                                                                  AMENDED SECOND
11             v.                                                 SCHEDULING ORDER
12    L. De ARMOND,                                               Telephonic Trial Confirmation Hearing: November 28,
                                                                  2018, at 9:00 AM in Courtroom 4 (LJO)
13                           Defendant.
                                                                  Jury Trial: January 22, 2019, at 1:30 PM in Courtroom 4
14                                                                (LJO)

15
              This action is scheduled for jury trial on January 22, 2019, and a Second Scheduling Order
16
     has issued. (Docs. 74, 76.) Plaintiff requests modification of the Second Scheduling Order.
17
     (Doc. 80.) Defense counsel has indicated that there is no opposition and that both parties agree to
18
     move the Telephonic Trial Confirmation Hearing to November 28, 2018.1
19
              Accordingly, the Court HEREBY ORDERS the pretrial schedule for this litigation is
20
     amended as follows:
21
                 1. The telephonic trial confirmation hearing is rescheduled to November 28, 2018 at
22
                      9:00 AM before Chief Judge Lawrence J. O’Neill; 2
23
                 2. The deadline to file motions for attendance of incarcerated witnesses is rescheduled
24
                      to November 14, 2018;
25

26     1 For Plaintiff’s edification, the Telephonic Trial Confirmation Hearing is the final pretrial conference for purposes
     of Local Rule 281. Aside from the schedule modifications herein, Plaintiff may subpoena unincarcerated witnesses
27
     for trial pursuant to Federal Rule of Civil Procedure 45 subject to requirements set forth in the Second Scheduling
     Order if he desires service by the United States Marshall.
28     2 The modification request indicates that Plaintiff’s counsel intends to personally attend this conference, in which

     event defense counsel may call (559) 499-5680 directly.
                                                                 1
1           3. The deadline to file oppositions or statements of non-opposition to motions for the
2               attendance of incarcerated witnesses is rescheduled to December 5, 2018;
3           4. If Plaintiff wishes to obtain the attendance of unincarcerated witnesses who refuse
4               to testify voluntarily via his in forma pauperis status, Plaintiff must notify the Court
5               of their names and locations on or before November 14, 2018, and Plaintiff must
6               submit the money orders, as described in subsection 4 of the Second Scheduling
7               Order, (Doc. 76), to the Court on or before December 5, 2018; and
8           5. All other dates and requirements set forth in the Second Scheduling Order remain in
9               effect.
10

11   IT IS SO ORDERED.
12     Dated:   October 23, 2018                         /s/ Lawrence J. O’Neill _____
13                                              UNITED STATES CHIEF DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
